UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

 

Plaintiffs,

against CRIMINAL ACTION NO.: 19 Crim. 339 (RA) (SLC)

AJIT SINGH, FATEM SINGH, and GULSAHIL SINGH, ORDER

 

Defendants.

 

 

SARAH L. CAVE, United States Magistrate Judge.

Defendants Ajit Singh and Gulsahil Singh were presented to the Court on December 10,
2019, following their arrests at approximately 9:00 a.m. the same day on entry into the United
States.

During Defendant Gulsahil Singh’s presentment and arraignment, the Court remanded
him to custody and set a bail reconsideration hearing for Thursday December 12, 2019 at 12:00
p.m.

During Defendant Ajit Singh’s presentment and arraignment, the Court set the following
bail conditions: (1) release on his own recognizance into the custody of Federal Defender lan
Marcus Amelkin, who was to escort him directly to the World Center Hotel, 144 Washington
Street in Manhattan; (2) provision of the hotel room number and telephone number to the
Government; and (3) his appearance at Pretrial Services at 10:00 a.m. on December 11, 2019 in
the company of Mr. Marcus Amelkin and at the bail reconsideration hearing on Thursday
December 12, 2019 at 12:00 p.m. The Court proposed the following additional conditions to be
met within 14 days: (1) $250,000 personal recognizance bond, co-signed by two financially
responsible persons; (2) pretrial supervision as directed; (3) travel restricted to the Southern
and Eastern Districts of New York; and (4) surrender of all travel documents with no new
applications to be made.

The Government immediately appealed the Court’s order releasing Defendant Ajit Singh
and requested a stay pending appeal to the Part | District Judge. Over the objection of counsel
for Defendant Ajit Singh, the Court entered a stay of the Court’s release order until 12:00 p.m.
on December 11, 2019, on the conditions that (1) the Government file its appeal with the
District Judge before that time, and (2} the Government notify the District Judge that a bail
reconsideration hearing was set for Thursday December 12, 2019 at 12:00 p.m.

The Government now requests a further stay of the Court’s order releasing Defendant
Ajit Singh until the bail reconsideration hearing. The Court understands that Defendant Ajit
Singh has consented to this continuation of the stay.

 

 

 
The assigned District Judge, the Honorable Ronnie Abrams, has referred the
Government’s request for a continuance of the stay as well as the bail reconsideration hearing
to this Court. Accordingly, this Court will hold the bail reconsideration hearing on Thursday,
December 12, 2019 at 12:00 p.m. in Courtroom 5A. The Court continues the stay of its order
releasing Defendant Singh up to and including the conclusion of that hearing.

In anticipation of the bail reconsideration hearing, the Court notes that, although the
Government advised the Court during the proceedings on December 10, 2019 that the offenses
with which the Defendants are charged are not offenses subject to a presumption of detention
under 18 U.S.C. § 3142(e)(3), the Government now states in its appeal that the charged
offenses are subject to that presumption. (See ECF No. 8 at 1n.1). Accordingly, the parties
should be prepared to present at the bail reconsideration hearing arguments that begin with
the understanding that the presumption applies, and demonstrate whether or not that
presumption can be rebutted in this case. In particular, the Court encourages the parties to
confer regarding conditions that will, in combination, reasonably assure the Defendants’
appearance at further proceedings in this matter.

The Court’s medical order regarding Defendant Ajit Singh also remains in effect through
the conclusion of the December 12, 2019 hearing.

Dated: New York, New York
December 11, 2019

SO ORDERED

 

 

United States Magistrate Judge

 

 
